MR. COMMISSIONER OLAYBERG
prepared the opinion for the court.
The record and appellants’ brief in this case so completely fail to comply with the requirements of the statutes and the rules of this court, that, under the cases of Cornish v. Floyd-Jones, 26 Mont. 153, 66 Pac. 838, Knobb v. Reed, 28 Mont. 42, 72 Pac. 304, and other numerous former dtecisions of this court, none of the questions sought to be raised can be considered.
We therefore advise that the judgment he affirmed.
Per Curiam. — For the reasons stated in the .foregoing opinion, the judgment in this case is affirmed.